Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) LAND 2 AIR INVESTMENTS LLC,                    )
  as successor entity by conversion to               )
  LAND 2 AIR INVESTMENTS LP and as                   )
  successor to LAND 2 AIR INVESTMENTS                )
  LLP,                                               )
                                                     )      CASE NO.: 21-cv-00231 JED-JFJ
                   Plaintiff,                        )
                                                     )
  v.                                                 )
                                                     )
  (1) FLYING CPA, LLC,                               )
  (2) LONI WOODLEY, and                              )
  (3) SAKER AVIATION SERVICES, CO.,                  )
                                                     )
                   Defendants.                       )

                                             COMPLAINT

         Plaintiff Land 2 Air Investments LLC (“Land 2 Air”), for its Complaint against Defendants

  Flying CPA, LLC (“FCPA”), Loni Woodley (“Woodley”) and Saker Aviation Services, Co.,

  (“Saker Aviation”) (collectively, “Defendants”), and in support thereof alleges as follows:

                                JURISDICTION, VENUE AND PARTIES

         1.        This case is for damages in excess of $100,000.00, exclusive of attorney fees, costs,

  and is within this Court’s Subject Matter Jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as this is

  an action for damages in excess of $75,000.00, exclusive of interest and costs, and there is

  complete diversity between the parties. To the extent a claim does not fall within the Court’s

  jurisdiction as set forth above, the Court may exercise supplemental jurisdiction pursuant to 28

  U.S.C. § 1367.

         2.        Venue for this civil action is proper in the Northern District of Oklahoma pursuant

  to 28 U.S.C. § 1391(b)(2) and (3) because a substantial part of the events or omissions giving rise
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 2 of 26




  to the claims alleged herein occurred in Tulsa, Oklahoma, and/or because Defendants are subject

  to the Court’s personal jurisdiction with respect to this action.

          3.      Plaintiff Land 2 Air Investments LLC is a Texas limited liability company. Land

  2 Air Investments LLC is the successor entity by conversion of Land 2 Air Investments LP and

  successor to Land 2 Air Investments LLP. Land 2 Air Investments LLC (hereinafter “Land 2 Air”)

  has full authority to bring this action and asserts these claims on behalf of itself and the predecessor

  entities. Land 2 Air has a principal place of business located at 151 Players Circle, Suite 100,

  Southlake, TX 76092.

          4.      Defendant Flying CPA, LLC (“FCPA”) is a Colorado limited liability company

  with its principal place of business at 455 E. Pikes Peak, Suite 305, Colorado Springs, CO 80903.

  FCPA may be served with process to its registered agent Loni Woodley at the entity’s principal

  place of business.

          5.      At all material times, FCPA is subject to the personal jurisdiction of this Court as

  an entity operating, conducting, engaging in or carrying out a business venture in the State of

  Oklahoma or having an office or agent in Oklahoma:

               a. Operating, conducting, engaging in, or carrying on a business, business purchase,

                  or business venture in this state or having an office or agency in this state;

               b. Committing a tortious act in this state;

               c. Owning, using, possessing or holding a mortgage or other lien on real property

                  within this state;

               d. Engaging in substantial and not isolated activity within this state;

               e. Causing injury to persons or property within this state arising out of an act or

                  omission by the Defendant outside this state;



                                                     2
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 3 of 26




              f. Breaching a contract in this state by failing to perform acts required by the contract

                 to be performed in this state;

              g. Entering into a contract that was executed under and to be construed under the laws

                 of the state of Oklahoma; and

              h. Other acts or omissions to be revealed throughout the course of discovery.

         6.      Defendant Loni Woodley (“Woodley”) is an individual who, upon information and

  belief, is a resident and citizen of Oklahoma and/or Arizona. Upon information and belief,

  Woodley is the owner of residences in both Oklahoma and Arizona.

         7.      At all material times, Woodley is subject to the personal jurisdiction of this Court

  as an individual operating, conducting, engaging in or carrying out a business venture in the State

  of Oklahoma or having an office or agent in Oklahoma:

              a. Operating, conducting, engaging in, or carrying on a business, business purchase,

                 or business venture in this state or having an office or agency in this state;

              b. Committing a tortious act in this state;

              c. Owning, using, possessing or holding a mortgage or other lien on real property

                 within this state;

              d. Engaging in substantial and not isolated activity within this state;

              e. Causing injury to persons or property within this state arising out of an act or

                 omission by the Defendant outside this state;

              f. Breaching a contract in this state by failing to perform acts required by the contract

                 to be performed in this state;

              g. Entering into a contract that was executed under and to be construed under the laws

                 of the state of Oklahoma; and



                                                    3
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 4 of 26




              h. Other acts or omissions to be revealed throughout the course of discovery.

         8.      Defendant Saker Aviation Services Company (“Saker Aviation”) is a Nevada

  corporation with its principal place of business in New York, New York. Saker Aviation may be

  served with process to its registered agent, Sierra Corporate Services, Attention Micki Arguello,

  100 W. Liberty Street, 10th Floor, Reno, Nevada 89501.

         9.      At all material times, Saker Aviation is subject to the personal jurisdiction of this

  Court as an entity operating, conducting, engaging in or carrying out a business venture in the State

  of Oklahoma or having an office or agent in Oklahoma:

              a. Operating, conducting, engaging in, or carrying on a business, business purchase,

                 or business venture in this state or having an office or agency in this state;

              b. Committing a tortious act in this state;

              c. Causing injury to persons or property within this state arising out of an act or

                 omission by the Defendant outside this state

              d. Producing materials, or things processed, serviced, or manufactured, used or

                 consumed within this State in the ordinary course of commerce, trade, or use;

              e. Owning, using, possessing or holding a mortgage or other lien on real property

                 within this state;

              f. Engaging in substantial and not isolated activity within this state;

              g. Breaching a contract in this state by failing to perform acts required by the contract

                 to be performed in this state;

              h. Entering into a contract that was executed under and to be construed under the laws

                 of the state of Oklahoma; and

              i. Other acts or omissions to be revealed throughout the course of discovery.



                                                    4
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 5 of 26




                                      GENERAL ALLEGATIONS

               10.   In spring 2019, the owners of Land 2 Air became interested in purchasing a Cirrus

   aircraft. Neither Land 2 Air nor any of its members had ever previously purchased a Cirrus

   aircraft.

               11.   Land 2 Air first learned of the availability for sale of a 2006 Cirrus SR22 Turbo,

   Registration No. N-919SC, Serial Number 2112 (the “Aircraft”) when it was advertised on an

   aircraft secondary market website known as Controller.com.

               12.   In its online advertisements, the Aircraft was identified as being for sale by

   Woodley in Tulsa, Oklahoma. The Aircraft was described as having an “8 out of 10” rating for

   its airframe, its exterior and its interior. It was also identified as having a “newly overhauled”

   engine.

               13.   The advertisement did not disclose that the Aircraft had been salvaged from a

   previous crash, nor did it indicate that the Aircraft’s tail number had been changed.

               14.   Land 2 Air member Derick Murway (“Murway”) contacted FCPA/Woodley for

   more information and to discuss possible terms of sale.

               15.   On or about May 24, 2019, Woodley flew the Aircraft to Texas to meet with

   Murway and Land 2 Air member Farrukh Azim, and to provide a test flight of the Aircraft.

               16.   Shortly after the May 24, 2019 meeting, FCPA/Woodley sent Land 2 Air a

   proposed purchase agreement (the “Purchase Agreement”) for the sale of the Aircraft.

               17.   On May 29, 2019, Land 2 Air sent FCPA/Woodley an executed version of the

   Purchase Agreement which had been annotated and initialed by Murway.

               18.   Specifically, Murway included the statement “Need to Discuss” to the end of

   Section 5, which was the part of the Purchase Agreement addressing pre-purchase inspections.



                                                     5
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 6 of 26




   Murway’s annotation was in response to ongoing discussions regarding the maintenance and

   inspections that FCPA/Woodley previously had performed on the Aircraft.

            19.   Upon receiving Land 2 Air’s annotated Purchase Agreement, FCPA/Woodley

   identified Jon Crotts (“Crotts”) of Saker Aviation Services (“Saker Aviation”) in Garden City,

   Kansas, as the person most knowledgeable of both the maintenance history and current condition

   of the Aircraft.

            20.   FCPA/Woodley indicated that Saker Aviation and Crotts had done most of the

   maintenance on the Aircraft for the “past several years,” and that Saker Aviation was the entity

   that had installed the Aircraft’s overhauled engine. FCPA/Woodley also pointed out that Saker

   Aviation had performed the Aircraft’s two most recent annual certification inspections, the most

   recent of which was completed in April 2019.

            21.   FCPA/Woodley invited Land 2 Air to communicate directly with Crotts regarding

   the Aircraft’s condition and maintenance history.

            22.   Because the Aircraft’s annual certification inspection had been completed within

   the prior 60 days, FCPA/Woodley suggested that, rather than conduct another full inspection of

   the Aircraft, Land 2 Air should go to Saker’s Garden City, Kansas location to meet with Crotts

   and possibly other Saker Aviation personnel so that Land 2 Air could ask questions about the

   Aircraft and attend a service walkthrough.

            23.   In response, Murway traveled to Garden City, Kansas in early June 2019 and met

   with Saker Aviation representatives who took Murway through a detailed walkthrough of the

   engine and airframe. Murway was advised that, as a result of the Aircraft having had its annual

   certification inspection on April 9, 2019, the Aircraft was airworthy.




                                                   6
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 7 of 26




           24.   In reliance on the information, disclosures and representations made by

   FCPA/Woodley, Saker Aviation and Crotts regarding the inspection history, certification status

   and airworthiness of the Aircraft, Land 2 Air decided to move forward with the purchase.

           25.   Land 2 Air closed the sale transaction and took delivery of the Aircraft and its

   logbook and maintenance records on or around July 16, 2019. Prior to closing, Land 2 Air had

   not been given access to the maintenance records or logbook.

           26.   Following receipt of the Aircraft, and through March 2020, Land 2 Air used the

   Aircraft intermittently, flying it only approximately an additional forty to fifty hours.

           27.   In March 2020, Land 2 Air flew the Aircraft to the Cirrus Design Facility Service

   Center (the “Cirrus Service Center” or “Cirrus”) in McKinney, Texas, to obtain the Aircraft’s

   next annual certification inspection. That inspection was the first annual certification inspection

   of the Aircraft since Land 2 Air purchased it in July 2019.

           28.    Land 2 Air left the Aircraft at the Cirrus Service Center, expecting to retrieve it

   following completion of the annual certification inspection. After several weeks, Land 2 Air was

   finally contacted by representatives of Cirrus on or about April 20, 2020.

           29.   At that time, Land 2 Air was instructed by Cirrus personnel to arrange for the

   Aircraft to be picked up from the Cirrus Service Center. Land 2 Air was informed that the annual

   inspection could not be completed, and that the Aircraft could not be operated because it had

   previously been “attritted” by Cirrus and was considered to be a “counterfeit airplane.”

           30.   Cirrus explained that being “attritted” meant that the Aircraft had been added to an

   official listing of airplanes that were so substantially damaged or destroyed during an incident

   that Circus considered them to be un-airworthy and non-repairable, resulting in Cirrus

   permanently de-listing the airplane’s serial number and removing it from service.



                                                    7
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 8 of 26




            31.   Cirrus further explained that because an attritted airplane was deemed to be a

   counterfeit, Cirrus would neither provide certified parts nor allow any certified work, including

   annual certification inspections, to be performed on it.

            32.   Cirrus also explained that, after performing nearly seventy (70) hours of the annual

   inspection, it only discovered the “attritted” status of the Aircraft after realizing that the Aircraft’s

   tail number had been changed from 205KT to 919SC.

            33.   Despite the Aircraft’s status, and the fact that it could not now complete the

   inspection, Cirrus nevertheless shared the results of its inspection with Land 2 Air.

            34.   One of the many concerns Cirrus identified was its discovery that the Aircraft’s

   aileron cables (the cables that tether the wings and control their flaps) were not Cirrus certified

   parts and did not comply with Cirrus’s installation standards because the cables, which Cirrus

   requires to be contained in a housing to avoid abrasion that could cause loss of function during

   flight, were completely unprotected.

            35.   Another concern was the condition of the Aircraft’s firewall, which Cirrus pointed

   out was cracked in what appeared to Cirrus to have been an earlier crash which also appeared to

   damage the Aircraft’s fuselage, wings and propellers. Perhaps most egregious was Cirrus’

   observation that the Aircraft had an unauthorized, counterfeit wing assembly, which Cirrus

   determined had been installed at a location other than Cirrus’s Duluth, Minnesota headquarters—

   the only location in North America authorized to install a fixed-wing assembly of the type found

   on the Aircraft.

            36.   Cirrus’s representatives expressed disbelief that the Aircraft had passed any prior

   yearly inspections, as any of the major issues discovered during Cirrus’ inspections could have

   served as the basis for treating the Aircraft as a “destroyed or scrapped” aircraft under FAA Order



                                                      8
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 9 of 26




   8100.19, the FAA regulation designed to prevent an owner or operator from returning a crashed

   aircraft to service or representing it as being airworthy.

           37.   Cirrus sent Land 2 Air a Customer Invoice/Work Order specifically stating that

   Cirrus considered the Aircraft to be a “counterfeit aircraft,” for which no annual inspection could

   be completed. The Invoice/Work Order advised Land 2 Air that the Aircraft was restored to the

   same configuration as when it arrived to Cirrus’s McKinney facility, where the Aircraft has

   remained stored.

           38.   Following receipt of the results of Cirrus’ inspection, Land 2 Air decided to

   undertake a deeper investigation into the Aircraft’s history prior to Land 2 Air’s purchase.

           39.   This investigation began with reference to the Aircraft’s logbooks, which Land 2

   Air was not given prior to closing and from which no information had previously been disclosed.

   Per the logbooks, a significant amount of the work performed on the Aircraft during

   FCPA/Woodley’s tenure as owner was completed at Riverside Aviation (“Riverside”), a Tulsa,

   Oklahoma aircraft maintenance facility. Most of the work had been performed by Riverside’s

   owner, David Landreth (“Landreth”). FCPA/Woodley never informed Land 2 Air of any work

   performed by Riverside or Landreth during FCPA/Woodley’s period of ownership.

           40.   In response to inquiry, Landreth informed Land 2 Air that Riverside performed

   repairs and maintenance work on the Aircraft at the direction and request of FCPA/Woodley from

   approximately April 2017 to August 2017. Landreth also informed Land 2 Air that, in conducting

   the Aircraft’s July 24, 2017 annual certification inspection, Riverside discovered numerous issues

   and concerns, including several that would also be raised by Cirrus in its April 2020 inspection.




                                                    9
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 10 of 26




           41.   Landreth explained that Riverside informed FCPA/Woodley that the Aircraft

   incorporated several non-Cirrus certified parts, including wings which Landreth pointed out were

   not part of the original airframe.

           42.   Landreth informed Land 2 Air that he had advised FCPA/Woodley, based on the

   extent of counterfeit parts used and the non-compliant manner in which many had been installed,

   that it appeared to Landreth that the Aircraft had previously suffered significantly damage and

   had possibly been destroyed in a crash.

           43.   According to Landreth, FCPA/Woodley ignored Landreth’s input and refused his

   requests that any counterfeit parts be replaced with Cirrus-certified parts and that the Aircraft be

   overhauled to comply with Cirrus’s maintenance standards. Instead, FCPA/Woodley simply

   removed the Aircraft from Riverside’s possession and moved it to Saker Aviation’s Garden City,

   Kansas location.

           44.   Saker Aviation’s work included, inter alia, conducting two annual inspections on

   the Aircraft at FCPA/Woodley’s request.         The first of these inspections was the annual

   certification inspection conducted on July 23, 2018. Saker Aviation’s second annual certification

   inspection was not scheduled to occur until July of 2019, but instead was performed only nine

   months after the first, on April 4, 2019. Both the 2018 and 2019 inspections were performed by

   the same Saker Aviation employee, Edward R. Adams, who, after each inspection, put entries

   into the logbook stating that the Aircraft had been inspected in accordance with the requirements

   for an annual inspection and found to be in airworthy condition.

           45.   Despite being fully aware of the concerns raised by mechanics at Riverside

   Aviation, including the likelihood that the Aircraft had previously been seriously damaged or

   destroyed in a possible crash, FCPA/Woodley only informed Land 2 Air of the routine



                                                   10
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 11 of 26




   maintenance, minimal repairs and favorable inspections provided by Saker Aviation.

   FCPA/Woodley gave no indication to Land 2 Air of the Aircraft’s possible crash history.

           46.   When questioned about the Aircraft’s history, FCPA/Woodley never mentioned or

   referenced Riverside or Landreth, and never provided the Aircraft’s logbooks.                 Instead,

   FCPA/Woodley directed Land 2 Air to Saker Aviation.

           47.   FCPA/Woodley’s misdirection and lack of transparency was done for the purpose

   or with the intent that Land 2 Air, an unsophisticated airplane purchaser, would forego conducting

   its own separate inspection or investigation of the Aircraft in lieu of relying on the information

   and representations provided by FCPA/Woodley, Saker Aviation and/or Crotts.

           48.   At no point did FCPA/Woodley, Saker Aviation or Crotts inform or otherwise make

   Land 2 Air aware that the Aircraft had possibly been seriously damaged or destroyed in a prior

   crash, or, consequently, had its serial number “attritted” by Cirrus.

           49.   At no point did FCPA/Woddley, Saker Aviation or Crotts inform or otherwise make

   Land 2 Air aware that the Aircraft’s tail number had been changed from its original number to

   the one it now bears.

           50.   Having now been attritted, removed from service and deemed a “counterfeit,” Land

   2 Air is left with an Aircraft that can neither be put into service nor supplied Cirrus-certified parts

   or service. With entries reflecting the same in its logbook, the Aircraft cannot now be sold for

   anything greater than salvage parts, leaving Land 2 Air holding nothing more than an expensive

   paperweight for which it has incurred total costs in excess of $350,000.

                                        COUNT I: FRAUD
                              (Against Defendants FCPA and Woodley)

           51.   Land 2 Air re-alleges paragraphs 1 through 50 as if fully set forth herein.




                                                    11
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 12 of 26




            52.    As the seller of the Aircraft, FCPA and Woodley, individually, jointly and

   severally, owed to Land 2 Air a duty of full disclosure with respect to any prospective buyer of

   the Aircraft.

            53.    Prior to the sale of the Aircraft to Land 2 Air, FCPA/Woodley were aware of some

   or all of the following conditions, including: (i) that the Aircraft contained serious mechanical

   issues, including but not limited to its use and incorporation of non-Cirrus certified “counterfeit”

   parts; (ii) that the Aircraft had sustained significant damage and possibly been destroyed in a

   prior incident; (iii) that the Aircraft had its original tail numbers removed and replaced; and (iv)

   that the Aircraft had been attritted by Cirrus and deemed un-repairable and not airworthy.

            54.    Prior to entering into the Aircraft Purchase Agreement with Land 2 Air,

   FCPA/Woodley had a duty to affirmatively disclose to Land 2 Air the existence of these facts,

   and/or to refrain from withholding or misrepresenting facts and information which, if not withheld

   or misrepresented, could have been utilized by Land 2 Air to discover these relevant issues.

            55.    FCPA and Woodley knew that its representations regarding the condition and

   airworthiness of the Aircraft were material representations upon which Land 2 Air relied in its

   agreement to purchase the Aircraft and forgo its own third-party inspection of or investigation

   into the Aircraft.

            56.    FCPA’s and Woodley’s intentional refusal to disclose to Land 2 Air the above-

   described issues and problems with the Aircraft prior to closing the sale of the Aircraft was

   material in that Land 2 Air would never have entered into the Aircraft Purchase Agreement with

   FCPA/Woodley had FCPA/Woodley apprised Land 2 Air of the above-described issues.




                                                   12
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 13 of 26




           57.   FCPA’s/Woodley’s lack of transparency was done for the purpose or with the intent

   that Land 2 Air, an unsophisticated airplane purchaser, would forego conducting its own separate

   inspection in lieu of relying on the information and representations provided by FCPA/Woodley.

           58.   By persuading Land 2 Air to refrain from performing its own independent

   inspection of or investigation into the Aircraft and instead rely on the Aircraft’s recently

   completed annual certification inspection as well as information disclosed solely by

   FCPA/Woodley and Saker Aviation, FCPA/Woodley was able to make material

   misrepresentations of fact regarding the condition and airworthiness of the Aircraft, and also

   conceal relevant and important information about the Aircraft’s maintenance history, certification

   status and airworthiness that, had such information been disclosed to Land 2 Air, would have

   resulted in Land 2 Air refusing to close the transaction.

           59.   At no point did FCPA/Woodley inform or otherwise make Land 2 Air aware that

   the Aircraft had possibly been seriously damaged or destroyed in a prior crash, or, consequently,

   had its serial number “attritted” by Cirrus.

           60.   Likewise, FCPA/Woodley did not give Land 2 Air access to the maintenance

   records or logbook prior to closing.

           61.   As a direct consequence of each of FCPA’s and Woodley’s material

   misrepresentations and omissions, Land 2 Air suffered significant damages. Specifically, having

   now been attritted, removed from service and deemed a “counterfeit,” Land 2 Air is left with an

   Aircraft that can neither be put into service nor supplied Cirrus-certified parts or service. With

   entries reflecting the same in its logbook, the Aircraft cannot now be sold for anything greater

   than salvage parts, leaving Land 2 Air holding nothing more than an expensive paperweight for

   which it has incurred total costs in excess of $350,000.



                                                   13
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 14 of 26




           62.   WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including punitive damages, and including interest, costs, and attorney fees

   against the Defendants FCPA and Woodley and for such other and further relief that this Court

   deems just and proper.

                              COUNT II: BREACH OF CONTRACT
                             (Against Defendants FCPA and Woodley)

           63.   Land 2 Air generally re-alleges paragraphs 1 through 62, as if fully set forth herein.

           64.   FCPA, Woodley and Land 2 Air entered into the Aircraft Purchase Agreement.

           65.   FCPA and Woodley breached the Agreement by, without limitation, failing to

   disclose to Land 2 Air the existence of the known issues with regard to counterfeit parts and

   mechanical and maintenance issues related to the Aircraft, and by failing to deliver to Land 2 Air

   a valid FAA Certificate of Airworthiness, as required by the Agreement.

           66.   FCPA’s and Woodley’s breaches of contract caused direct harm to Land 2 Air in

   that Land 2 Air would not have entered into the Agreement had FCPA and Woodley upheld their

   obligations under the Agreement, and had FCPA and Woodley informed Land 2 Air of the

   unairworthy condition of the Aircraft.

           67.   As a result of FCPA’s and Woodley’s breaches of the Agreement, Land 2 Air has

   suffered significant damages. Specifically, having now been attritted, removed from service and

   deemed a “counterfeit,” Land 2 Air is left with an Aircraft that can neither be put into service nor

   supplied Cirrus-certified parts or service. With entries reflecting the same in its logbook, the

   Aircraft cannot now be sold for anything greater than salvage parts, leaving Land 2 Air holding

   nothing more than an expensive paperweight for which it has incurred total costs in excess of

   $350,000.




                                                   14
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 15 of 26




           68.     WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including interest, costs, and attorney fees against the Defendants FCPA

   and Woodley and for such other and further relief that this Court deems just and proper.

                 COUNT III: NEGLIGENCE / PROFESSIONAL NEGLIGENCE /
                                   NEGLIGENCE PER SE
                           (Against Defendants FCPA and Woodley)

           69.     Land 2 Air generally re-alleges paragraphs 1 through 68, as if fully set forth herein.

           70.     By failing to: a) disclose the existence of extensive maintenance and repair issues

   with regard to the Aircraft, b) disclose the existence of counterfeit/non-Cirrus compliant parts in

   the Aircraft, c) disclose the likely crash history of the Aircraft, or, consequently, the fact that the

   Aircraft’s serial number had been “attritted” by Cirrus, d) failing and refusing to deliver or allow

   Land to 2 Air to access the Aircraft’s maintenance records or logbooks prior to the purchase, and

   e) disclosing that the Aircraft’s tail number had been changed from its original, FCPA and

   Woodley breached the duty of reasonable care owed to Land 2 Air.

           71.     FCPA and Woodley failed to advise Land 2 Air of the inherent condition of the

   Aircraft, and such condition should have been disclosed by FCPA and Woodley without the

   requirement that Land 2 Air ask FCPA and Woodley about the condition of the Aircraft prior to

   the purchase.

           72.     Further, FCPA and Woodley, after having been asked by Land 2 Air specific

   questions with regard to the condition and airworthiness of the Aircraft, were required to disclose

   accurate and reliable information to Land 2 Air.

           73.     FCPA’s and Woodley’s negligent failure to inform Land 2 Air of the above-

   described problems with regard to the Aircraft caused direct harm to Land 2 Air in that Land 2




                                                    15
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 16 of 26




   Air would not have entered into the Agreement with FCPA/Woodley had FCPA and Woodley

   disclosed the full extent of their knowledge about the Aircraft to Land 2 Air.

           74.   FCPA and Woodley owed a duty to Land 2 Air and any other potential purchaser

   of the Aircraft to advise the purchaser that they are purchasing an un-airworthy Aircraft that is

   unsafe to fly, and that flight in the Aircraft could result in serious injury or death due to known

   maintenance and repair issues related to the Aircraft.

           75.   FCPA and Woodley owed a duty to Land 2 Air and any other potential purchaser

   of the Aircraft to advise the purchaser that they are purchasing an aircraft that can neither be put

   into service nor supplied Cirrus-certified parts or service.

           76.   FCPA and Woodley violated applicable rules and regulations with regard to owning

   an aircraft registered with the Federal Aviation Administrator (“FAA”). Specifically FCPA and

   Woodley, as owners of the Aircraft, violated regulations including but not limited to:

             a. 14 C.F.R. § 91.403, which requires the owner or operator of an aircraft to be

                 primarily responsible for maintaining the aircraft in an airworthy condition;

             b. 14 C.F.R. § 91.405, which requires the owner or operator of the Aircraft to ensure

                 that maintenance personnel make appropriate entries in the aircraft maintenance

                 records indicating the aircraft has been approved for return to service; and

             c. 14 C.F.R. § 91.407, which mandates that no person may operate any aircraft that

                 has undergone maintenance, preventative maintenance, rebuilding or alteration

                 unless it has been approved for return to service by an authorized person and the

                 required maintenance record entry has been made.




                                                   16
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 17 of 26




           77.    FCPA and Woodley caused direct harm to Land 2 Air in that Land 2 Air would not

   have entered into the Aircraft Purchase Agreement had FCPA and Woodley informed Land 2 Air

   of the above-described problems with regard to the condition of the Aircraft.

           78.    As a result of FCPA’s and Woodley’s negligence, Land 2 Air has been damaged.

   Specifically, having now been attritted, removed from service and deemed a “counterfeit,” Land

   2 Air is left with an Aircraft that can neither be put into service nor supplied Cirrus-certified parts

   or service. With entries reflecting the same in its logbook, the Aircraft cannot now be sold for

   anything greater than salvage parts, leaving Land 2 Air holding nothing more than an expensive

   paperweight for which it has incurred total costs in excess of $350,000.

           79.    WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including interest, costs, and attorney fees against the Defendants FCPA

   and Woodley, and for such other and further relief that this Court deems just and proper.

                 COUNT IV: NEGLIGENCE / PROFESSIONAL NEGLIGENCE /
                                 NEGLIGENCE PER SE
                            (Against Defendant Saker Aviation)

           80.    Land 2 Air generally re-alleges paragraphs 1 through 79, as if full set forth herein.

           81.    Saker Aviation is and advertises itself to be a specialist and/or expert that is certified

   to perform maintenance, repair and inspection work on aircrafts in a manner that complies with

   all applicable aviation standards, including but not limited to FAA standards.

           82.    On two separate occasions, Saker Aviation performed an annual inspection of the

   Aircraft while the Aircraft was owned by FCPA/Woodley.

           83.    On July 23, 2018, Saker Aviation performed a fifteen (15) hour annual inspection

   of the Aircraft. As a result of this inspection, Saker Aviation noted in the Aircraft log book, “I




                                                     17
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 18 of 26




   certify that this aircraft has been inspected accordance for an Annual inspection . . . and was

   determined to be in airworthy condition.”

               84.   On April 9, 2019, approximately one month prior to the time Land 2 Air purchased

   the Aircraft from FCPA/Woodley, Saker Aviation performed an annual inspection of the Aircraft.

   Related to this inspection, Saker Aviation noted in the Aircraft log book, “I certify that this aircraft

   has been inspected per an Annual inspection and was found to be in airworthy condition.”

               85.   Upon information and belief, the two annual inspections performed by Saker

   Aviation both lasted twenty hours or less. A typical annual inspection of an aircraft similar to the

   Aircraft requires at least 50 hours. Cirrus’ incomplete 2020 inspection was nearly 70 hours.

               86.   When Land 2 Air had the next annual inspection performed on the Aircraft by the

   Cirrus facility in April 2020, Cirrus informed Land 2 Air that the annual inspection could not be

   completed and that the Aircraft could not be operated because it had previously been “attritted”

   by Cirrus. Cirrus explained to Land 2 Air that being “attritted” meant that the Aircraft had been

   added to an official listing of airplanes that were so substantially damaged or destroyed during an

   incident that Circus considered them to be un-airworthy and non-repairable, resulting in Cirrus

   permanently de-listing the airplane’s serial number and removing it from service.

               87.   Cirrus further explained to Land 2 Air that, because an attritted airplane was

   deemed to be non-repairable, any airplane bearing a de-listed serial number was also considered

   to be a “counterfeit airplane,” which in turn meant that Cirrus would neither provide certified

   parts nor allow any certified work, including annual inspections, to be performed on such an

   aircraft.

               88.   One of the many concerns Cirrus then identified was its discovery that the Aircraft’s

   aileron cables (i.e. the cables that tether the wings and control their flaps) were not Cirrus certified



                                                      18
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 19 of 26




   parts and did not comply with Cirrus’s standards. Specifically, the aileron cables are required to

   be contained in a housing to avoid abrasion that could cause them to sever during flight. Upon

   inspection, the Aircraft’s aileron cables were observed to be unprotected.

           89.   Another concern was the condition of the Aircraft’s firewall, which Cirrus pointed

   out was the original factory installed firewall that appeared to never have been replaced despite

   clear indications to Cirrus that the Aircraft had previously been involved in a crash.

           90.   Perhaps most egregious was Cirrus’ observation that the Aircraft had an obvious,

   unauthorized counterfeit wing assembly installed, which Cirrus determined was installed at a

   location other than Cirrus’s Duluth, Minnesota headquarters—the only location in North America

   authorized to install wings for the Aircraft.

           91.   Given the numerous issues, Cirrus’s representatives expressed an overall disbelief

   that the Aircraft had passed any prior yearly inspections. As Cirrus explained it, any of the major

   issues discovered during its inspection—all of which appeared to Cirrus to have been at issue for

   some time prior to their inspection—could have served as the basis for Cirrus’ decision to remove

   the Aircraft’s serial number from service, a result that would have prevented any owner or FAA-

   certified mechanic from representing the Aircraft as being “airworthy.”

           92.   In performing the two annual inspections of the Aircraft prior to the annual

   inspection performed by Cirrus, Saker Aviation failed to identify and disclose numerous issues

   and problems regarding the Aircraft, as identified above.

           93.   Saker Aviation violated applicable rules and regulations with regard to performing

   inspections and/or maintenance and/or repair work on the Aircraft. Specifically, Saker Aviation

   violated regulations including but not limited to:




                                                   19
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 20 of 26




                a. 14 C.F.R. § 43.9, which requires each person who maintains, performs preventative

                   maintenance, rebuilds, or alters an aircraft to make an entry in the maintenance

                   record in the aircraft’s log books which shall include certain information, including

                   but not limited to a statement that the work performed on the aircraft has been

                   performed satisfactorily;

                b. 14 C.F.R. § 43.15, which requires each person performing an inspection of an

                   aircraft to perform the inspection so as to determine whether the aircraft, or portions

                   thereof under inspection, meet all applicable airworthiness requirements; and

                c. 14 C.F.R. § 43.12, which expressly prohibits any person from making any

                   fraudulent or intentionally false entry in any record or report that is required to be

                   made, kept, or used to show compliance with any part of these regulations.

          94.      In performing the July 2018 and April 2019 inspections of the Aircraft, Saker

   Aviation failed to exercise the degree of care ordinarily exercised by competent Aircraft

   professionals in the same community under similar standards of care.

          95.      Saker Aviation negligently failed to perform the inspections in such a manner that

   discovered the obvious and serious problems with the Aircraft, including improper repairs and

   maintenance performed on the Aircraft and use of parts in the Aircraft that are not Cirrus-compliant

   and “counterfeit.”

          96.      Saker Aviation should have discovered the above-described problems with Aircraft

   and noted the problems in the Aircraft’s log books, which Saker Aviation failed to do.

          97.      Saker Aviation should not have noted in the Aircraft’s log books that its inspections

   of the Aircraft resulted in a finding that the Aircraft was found to be in an airworthy condition.




                                                     20
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 21 of 26




           98.    Saker Aviation owed a duty to Land 2 Air and any other potential purchaser of the

   Aircraft to advise the potential purchaser that they are purchasing an un-airworthy Aircraft that is

   unsafe to fly, and that flight in the Aircraft could result in serious injury or death due to known

   maintenance and repair issues related to the Aircraft.

           99.    As a direct result of Saker Aviation’s negligence, Land 2 Air has suffered actual

   and consequential damages. Specifically, having now been attritted, removed from service and

   deemed a “counterfeit,” Land 2 Air is left with an Aircraft that can neither be put into service nor

   supplied Cirrus-certified parts or service. With entries reflecting the same in its logbook, the

   Aircraft cannot now be sold for anything greater than salvage parts, leaving Land 2 Air holding

   nothing more than an expensive paperweight for which it has incurred total costs in excess of

   $350,000.

           100.   WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including interest, costs, and attorney fees against the Defendant Saker

   Aviation, and for such other and further relief that this Court deems just and proper.

                                         COUNT V: FRAUD
                                  (Against Defendant Saker Aviation)

           101.   Land 2 Air generally re-alleges paragraphs 1 through 100, as if full set forth herein.

           102.   As the entity that performed maintenance and/or repair and two annual inspections

   on the Aircraft prior to the Aircraft sale, Saker Aviation owed to Land 2 Air a duty of full disclosure

   with respect to any known problems with regard to the Aircraft.

           103.   Representatives of Land 2 Air travelled to Saker Aviation’s Garden City, Kansas

   location in lieu of performing an independent, complete inspection of the Aircraft prior to closing

   the sale.




                                                     21
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 22 of 26




          104.    Knowing or suspecting that Land 2 Air was persuaded by FCPA/Woodley to forego

   its own independent, complete inspection of the Aircraft prior to closing the sale, Saker Aviation

   representatives met with Land 2 Air. The goal of Land 2 Air with regard to meeting with Saker

   Aviation was to ask questions of Saker Aviation about the Aircraft and to discover accurate

   information regarding the condition of the Aircraft.

          105.    While at the Saker Aviation facility, Saker Aviation’s representatives took the Land

   2 Air’s representatives through a detailed walk-through of the Aircraft’s engine and airframe.

   During this time, Land 2 Air asked Saker Aviation questions about the condition of the Aircraft

   and Saker Aviation responded to every question by describing the good condition of the Aircraft.

   Saker Aviation did not disclose to Land 2 Air any of the above-described issues with regard to the

   Aircraft.

          106.    At the meeting at the Saker Aviation facility, Saker Aviation informed Land 2 Air

   that because the Aircraft had its annual certification inspection on April 9, 2019 (performed by

   Saker Aviation), the Aircraft was both certified and airworthy.

          107.    When questioned about the Aircraft’s history, condition and airworthiness, Saker

   Aviation intentionally refrained from mentioning any of the above-described problems with the

   Aircraft.

          108.    Saker Aviation’s lack of transparency was done for the purpose or with the intent

   that Land 2 Air, an unsophisticated airplane purchaser, would forego conducting its own separate

   inspection in lieu of relying on the information and representations provided by FCPA/Woodley

   and Saker Aviation.




                                                   22
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 23 of 26




          109.    At no point did Saker Aviation inform or otherwise make Land 2 Air aware that the

   Aircraft had possibly been seriously damaged or destroyed in a prior crash, or, consequently, had

   its serial number “attritted” by Cirrus.

          110.    Saker Aviation had a duty to disclose to Land 2 Air the serious issues with regard

   to the Aircraft. When Land 2 Air asked questions to Saker Aviation with regard to the condition

   and airworthy condition of the Aircraft, Saker Aviation had a duty to disclose: a) the existence of

   extensive maintenance and repair issues with regard to the Aircraft, b) the existence of

   counterfeit/non-Cirrus compliant parts in the Aircraft, and c) the likely crash history of the

   Aircraft, or, consequently, the fact that the Aircraft’s serial number had been “attritted” by Cirrus.

          111.    In reliance on the information, disclosures and representations made by Saker

   Aviation regarding Saker Aviation’s April 9, 2019 inspection, certification status and

   airworthiness of the Aircraft, Land 2 Air decided to forego performing its own independent

   inspection of the Aircraft and decided to move forward with the purchase of the Aircraft.

          112.    Had Saker Aviation conveyed any of the withheld information regarding the

   numerous problems with the Aircraft, Land 2 Air a) would have performed its own independent

   inspection of the Aircraft prior to closing on the sale of the Aircraft, rather than just rely on Saker

   Aviation’s representations regard the good condition and airworthy condition of the Aircraft, and

   2) would not have moved forward with the purchase of the Aircraft.

          113.    As a direct consequence of Saker Aviation’s material misrepresentations and

   omissions, Land 2 Air suffered significant damages. Specifically, having now been attritted,

   removed from service and deemed a “counterfeit,” Land 2 Air is left with an Aircraft that can

   neither be put into service nor supplied Cirrus-certified parts or service. With entries reflecting the

   same in its logbook, the Aircraft cannot now be sold for anything greater than salvage parts, leaving



                                                     23
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 24 of 26




   Land 2 Air holding nothing more than an expensive paperweight for which it has incurred total

   costs in excess of $350,000.

           114.    WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including punitive damages, and including interest, costs, and attorney fees

   against the Defendant Saker Aviation and for such other and further relief that this Court deems

   just and proper.

                            COUNT VI: VIOLATION OF OKLAHOMA’S
                                CONSUMER PROTECTION ACT
                                  (Against FCPA and Woodley)

           115.    Land 2 Air generally re-alleges paragraphs 1 through 114, as if full set forth herein.

           116.    At all material times, Defendants FCPA and Woodley, violated Oklahoma’s

   Consumer Protection Act, Okla. Stat. tit. 15, § 751, et seq. (hereinafter “OCPA”) throughout the

   transaction that is the subject of this cause of action.

           117.    At all material times, Land 2 Air was and is a “consumer” and “person” within the

   meaning of OCPA.

           118.    At all material times, FCPA and Woodley engaged in the knowing and intentional

   misrepresentation of facts material to the purchase and sale of goods in trade or commerce and to

   Land 2 Air’s decision (and the consuming public’s decision, for that matter), with respect to the

   sale of the Aircraft.

           119.    Prior to and during the transaction that is the subject of this cause of action, FCPA

   and Woodley were well aware of and failed to disclose certain material facts regarding the Aircraft.

           120.    If at any time prior to entering into the transactions at issue, FCPA and Woodley

   revealed to Land 2 Air the true facts, Land 2 Air would have: (i) explored other opportunities




                                                      24
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 25 of 26




   regarding its purchase of an aircraft; (ii) would have declined to enter into any agreement with the

   FCPA and Woodley for the purchase of the Aircraft.

          121.    At all material times, FCPA and Woodley by their conduct and by failing to disclose

   material information about the transaction at issue received a greater economic benefit than would

   be typical for the transaction.

          122.    Such actions are deceptive and unfair, have mislead Land 2 Air, and are likely to

   mislead consumers engaging in similar transactions with FCPA and Woodley.

          123.    At all material times, FCPA’s and Woodley’s conduct was deceptive, unfair, and

   unconscionable under the OCPA and poses a negative effect upon the market associated with the

   purchase and sale of aircrafts.

          124.    At all times material hereto, the statutory breach committed by FCPA and Woodley

   as stated herein proximately caused damage to Land 2 Air in an amount to be determined at trial.

          125.    WHEREFORE, Land 2 Air demands judgment for its damages in an amount in

   excess of $75,000.00, including punitive damages, and including interest, costs, and attorney fees

   against the Defendants FCPA and Woodley and for such other and further relief that this Court

   deems just and proper.

                                     JURY TRIAL DEMANDED

          126.    Land 2 Air demands a jury trial on all issues so triable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Land 2 Air requests that the Court grant the following relief against

   Defendants:

          (a)     That judgment be entered against Defendants in favor of Land 2 Air on all claims

                  asserted herein;



                                                   25
Case 4:21-cv-00231-JED-JFJ Document 2 Filed in USDC ND/OK on 05/27/21 Page 26 of 26




           (b)   That Defendants pay damages in an amount determined at trial, which damages

                 include, without limitation:

                    i   Actual damages in an amount to be determined;

                    ii Punitive damages due to the knowing and willful nature of Defendants’

                        conduct;

                    iii an award of Land 2 Air’s costs and attorneys’ fees; and

          (c)    Judgment against Defendants granting such other and additional relief as is just and

   equitable.

                                                Respectfully submitted,


                                                /s/ Ashley M. Schovanec
                                                Cody J. Cooper, OBA No. 31025
                                                Ashley M. Schovanec, OBA No. 32502
                                                PHILLIPS MURRAH P. C.
                                                Corporate Tower, Thirteenth Floor
                                                101 North Robinson Ave.
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 235-4100;
                                                Facsimile: (405) 235-4133
                                                cjcooper@phillipsmurrah.com
                                                amschovanec@phillipsmurrah.com
                                                Attorneys for Plaintiff
                                                Land 2 Air Investments LLC




                                                  26
